DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species VI (claims 7-9 & 15) in the reply filed on 03/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. (U.S. Pub. No. 2017/0205751).

 	Regarding claim 7: Hirano discloses a sheet folding apparatus for folding two portions of a first folding position of a sheet and a second folding position existing between one end of the sheet and the first folding position to perform Z-fold on the sheet, see for example (Figs. 15-18) comprising: a feed roller adapted to feed the sheet (via rollers 1); and a folding roller pair disposed downstream of the feed roller to fold the sheet in the first folding position (via 2 and/or 3) and overlap a front-end side portion of the sheet in a feed direction and a folded portion folded in the first folding position to transport (Figs. 16-18), wherein the folding roller pair adjusts a distance between a sheet front end and the first folding position in a transport direction in the sheet (Fig. 4; via CPU 101 & 112/113; “fold rollers control units”) with the front-end side portion and the folded portion overlapped with each other (Figs. 16-18; via LP2; ;shows the folded area is overlapping the front end side portion).  See annotated figure below.

    PNG
    media_image1.png
    520
    671
    media_image1.png
    Greyscale

 	Regarding claim 8: the folding roller (via 2 and/or 3) decreases a distance between the front end of the folded sheet and the first folding position (via CPU and/or 112/113).  
	Regarding claim 9: the folding roller pair shifts the front-end portion of the sheet to adjust a position of the sheet front end with respect to the first folding position of the sheet (via CPU and/or control units 112/113).
	Regarding claim 15: wherein the folding roller pair is driven to shift the sheet front end portion or the folded portion so that one end of the sheet and the first folding position are in an overlapping position (Figs. 15-18; via folding rollers 2 and/or 3, driven and controlled by units 112/113).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in PTO-892 suggest the use of sheet folders comprising  feeding rollers, and folding rollers to form Z folded sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731